COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-21-00129-CR
Trial Court Cause
Number:                    87685-CR
Style:                     Brandon Tyrone Garrett v. The State of Texas


Date motion filed*:        July 15, 2022
Type of motion:            Motion for Rehearing
Party filing motion:
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually         Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Hightower.

Date: August 9, 2022